\DOO'-]O\Lh-I>LJJ[\)l-*

I\JI\)N[\JN[\JN[\JN»-»>-‘)-»-~i-lr_\»-\»_~,_a,_»
OO'-JO\§h-D~L)Jl\))-O\OOO`-JO\LA-LUJN'-*C

 

 

F:LED m IHE
U.s olsTHic'r count
EASTERN Dlsrr?soT C\F \Ai¢sriirlGTON

Joseph H. Harrington

United States Attorney FEB l ii ?.Ul§
Eastern District of Washington SE,~\N F ,_-,C,.-`V@Y_ @[_ER.K
Earl A. Hicks WW§M§§§WW

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASH]NGTON

UNITED STATES OF AMER[CA,
Plaintiff, 2:18-CR-0226-TOR
v.

Pretrial Diversion Agreement
DESIREE RENEE KENNEDY,

 

Defendant.

Plaintiff, United States of America, by and through Joseph H. Harrington,
United States Attorney for the Eastern District of Washington, and Earl A. Hicks,
Assistant United States Attorney for the Eastern District of Washington, and
Defendant DESIREE RENEE KENNEDY and Defendant’s counsel, Kent Neil Doll,
Jr., agree to the following Pretrial Diversion Agreement:

PRETRIAL DIVERSION AGREEMENT

l. The Grand Jury alleges in an Indictment returned on December 18, 2018,
that Defendant committed the following offense against the United States in the
Eastern District of Washington: Harboring or Concealing Person from Arrest, in
violation of 18 U.S.C. § 1071.

2. On the authority of the United States, prosecution in the Eastern District
of Washington for the offense alleged in the Indiotment (ECF No. 14) shall be
deferred for a period of 24 months from the date of the filing of this Pre-Trial

Pretrial Diversion Agreement - l

\OOG\\¢\Ul-LL)JN»-

NNNNNNN[\J[\)l-*l-l)-l)-»\-‘»-\»-\»_n,_»»_¢
O¢`]o\Lh-§WN|_\C\$OO\]O\L/l-PWN»_O

 

Diversion Agreement and then dismissed, provided Defendant, Desiree Renee
Kennedy, abides by the following conditions and the requirements of the Pre-Trial
Diversion program, set out below in this Pre-Trial Diversion Agreement.

3. The United States may release Defendant, Desiree Renee Kennedy, from
this agreement at any time. The United States may at any time Within the period of
Defendant’s, Desiree Renee Kennedy’s, deferral reinitiate prosecution for the offense
alleged in the Indictment (ECF No. 14) should Defendant, Desiree Renee Kennedy,
violate the conditions of this Pre-Trial Diversion Agreement. In that event, the United
States will mmish Defendant, Desiree Renee Kennedy, With notice specifying the
conditions of the Pre-Trial Diversion Agreement that she violated. Defendant,
Desiree Renee Kennedy, agrees the determination of Whether the Defendant has
violated the terms of this Pre-Trial Diversion Agreement shall be made by the Court.

4. Upon successful completion of the terms set forth in this Pre-Trial
Diversion Agreement, the United States will move to dismiss, with prejudice, the
Indictment in this matter at ECF No. 14.

5. This Pre-Trial Diversion Agreement Will not be used against the
Defendant, Desiree Renee Kennedy, in connection with any prosecution for the
above-described offense.

6. The following conditions apply:

a. Defendant, Desiree Renee Kennedy, shall not commit a violation
of any law (federal, state and local). This condition shall not apply to
infractions. Defendant Desiree Renee Kennedy shall immediately contact her
Pre-Trial Diversion supervisor if she is arrested and/or questioned by any law
enforcement officer.

b. If the Defendant desires to move out of the District, she shall
obtain permission from her diversion supervisor so that the appropriate transfer

of program responsibility can be made prior to her relocation.

Pretrial Diversion Agreement - 2

\DO¢NQ\UI-PWNF-*

NNNNNN[\)NN)-‘)-)-I)-\Ho-l»-\»-»»-n)-»
oo\lC\Lh-I>UJN»-‘O\ooo`lcdul-PWNv-O

 

c. Defendant Desiree Renee Kennedy shall report any change of
residence to U.S. Probation/Pretrial Services.

d. Defendant, Desiree Renee Kennedy, shall perform four (4) hours
of community service each month during the period she is on Pre-Trial
Diversion. The type of community service shall be approved by U.S.
Probation/Pretrial Services. Defendant is required to provide proof of her
completion of her community service to U.S. Probation.

e. Other than the contacts with U.S. Probation/Pretrial Services as
described above, Defendant, Desiree Renee Kennedy, shall be unsupervised by
the agency during the period of deferred prosecution. U.S. Probation/Pretrial
Services will run a criminal record check of Defendant quarterly, and will
inform the United States, defense counsel, and the Court if Defendant has
violated any law.

f. Defendant, Desiree Renee Kennedy, agrees to waive all time-based
challenges to prosecution, including but not limited to those related to the
Speedy Trial Act.

g. Defendant, Desiree Renee Kennedy, agrees to hold all law
enforcement and the United States, its agents, and its employees, harmless from
any claims whatsoever arising in connection With the _prosecution, investigation,

and resolution of United States v. Desiree Renee Kennedy, 2118-CR-0226-TOR. y

Joseph H. Harrington
United States Attorney

¢€~LLL a_ M£Za gpz,?qc;@¢i
Earl A. Hicks DA E

Assistant United States Attomey

 

Pretrial Diversion Agreement - 3

\D_QO\`|C\UI-PL»N»-»

»-\»-lb-‘»-¢»-l»-Iv-l
O\Ll'l-§L»JNl-*O

17 n
18
19
20
21
22
23
24
25
26
27
28

 

RE§ !UEST FOR PRE-TRIAL DIVERSION
BY DESIREE RENEE KENNEDY

I, Desiree Renee Kennedy, assert and certify that I am aware of the fact that the
Sixth Amendment to the Constitution of the United States provides that in all criminal
prosecutions the accused shall enjoy the right to a speedy and public trial. I also am
aware that Rule 48(b) of the F ederal Rules of Criminal Procedure provides that the
Court may dismiss an Indictment, Information, or Complaint for unnecessary delay in
presenting a charge to the Grand Jury, filing an Information, or in bringing a
defendant to trial. I hereby request that the United States Attorney for the Eastern
District of Washington defer any prosecution of me for a period of 24 months, for the
following violations alleged in the Indictment returned in this matter on December 18,
2018, ECF No. 14, charging me with Harboring or Concealing Person from Arrest, in
violation ofTitle 18 U.S.C. § 1071.

To induce the United States Attomey for the Eastern District of Washington to
defer such prosecution, I, Desiree Renee Kennedy, agree and consent that any delay
from the date of this Agreement to the date of the initiation of the prosecution, as
provided for in the terms expressed herein, shall be deemed to be a necessary delay at
my request and I waive any defense to such prosecution on the ground that such delay
operated to deny my rights under Rule 48(b) of the F ederal Rules of Criminal
Procedure and the Sixth Amendment to the Constitution of the United States to a
speedy trial or to bar the prosecution by reason of the running of the statute of
limitations for the effective period of this Diversion Agreement. I, Desiree Renee
Kennedy, also agree to all of the terms and conditions set forth in this Pre-Trial
Diversion Agreement.

//
//
//

Pretrial Diversion Agreement - 4

\CO¢\]O\Lh-I>L»Jl\Jo-a

NNNNNNNNN`)-»-ir-l»-»»-\c-‘»-»-¢»-¢»-‘
oo\lo\U"l-PUJN|-‘O\OO°`]°\L/l-PWNI-‘o

I hereby state that the above has been read by me and explained to me by my

attorney. I understand the conditions of my Pre-Trial Diversion and agree that I will

 

 

comply with them.

\_

% alta/la
Desiree Renee §Luledy DATE

    

/ / 2 // ¢// /7
%eneel(ennedy DATE

APPROVED without passing judgment on the merits or wisdom of this

mill J§Z@ zi@//@?c/?

diversion.

Thomm `li/ice
Chief United States District Judge

Pretrial Diversion Agreement - 5

